DETAILED ACTION
Response to remarks filed 03/07/22

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black et al. (US 3,736,664).
Regarding claim 1, Black teaches a wear member (fig. 3) configured to be attached to a work implement (14), the wear member comprising: a body (cutting edge element 48) defining a front working region (front of 48), a rear mounting region (back face of 48), a bottom surface (48, bottom edge of tip (see below)) connecting the front working region to the rear mounting region, a first side region connecting the front working region to the rear mounting region, and a second side region connecting the front working region to the rear mounting region (sides of element 48); wherein the rear mounting region includes a plurality of mounting pads (40) and defines at least one recess disposed at least partially on at least one of the plurality of the mounting pads (counterbore 70).  The rear mounting region lacks a forked portion.   

    PNG
    media_image1.png
    322
    563
    media_image1.png
    Greyscale


2. The wear member of claim 1, wherein the wear member defines a plurality of mounting apertures (fig. 2, apertures for pins 58) extending completely through the body from the working region to the rear mounting region and that are disposed at least partially on at least one of the mounting pads (fig. 3) and each of the mounting pads includes a rear planar surface, and the front working region includes a front planar surface that forms an acute angle with the rear planar surface of each of the mounting pads (below).  

    PNG
    media_image2.png
    352
    493
    media_image2.png
    Greyscale


3. The wear member of claim 2, wherein each of the mounting pads defines at least one mounting aperture extending completely through the body (fig. 3, aperture for pin 58).  

4. The wear member of claim 2, further comprising at least a first shelf portion disposed underneath at least one of the mounting pads (furcation 52).  

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-18 are allowed. 
Response to Arguments
Applicant's arguments have been fully considered.  
Applicant argues Black does not teach the rear mounting region lacks a forked portion.   However, as illustrated above, the rear mounting region is the area where the pad is mounted. There is no fork on the region. Similar to applicant’s invention it then terminates in the bottom surface.  Further, there is no criticality in the present specification for not having a fork portion on the rear mounting region.   Therefore, any wear member would work equally well with or without a forked portion. The claim does not exclude a forked portion in the body, but only in the rear mounting region. 
Applicant argues examiner “cherry-picked” the angled surface of the front region.  However, there is nothing in claim 2 that limits the interpretation of the front region of Black. The claim states, “the front working region includes a front planar surface”. The surface of Black is on the front working region and is planar. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  

Conclusion
Congdon et al. (US 2016/0040399) Fig. 21 teaches multiple relieved portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSICA H LUTZ/Primary Examiner, Art Unit 3671